People v Quizhpe (2019 NY Slip Op 08222)





People v Quizhpe


2019 NY Slip Op 08222


Decided on November 13, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
SHERI S. ROMAN
JEFFREY A. COHEN
COLLEEN D. DUFFY, JJ.


2015-05039
 (Ind. No. 15-00020)

[*1]The People of the State of New York, respondent,
vFredy Quizhpe, appellant.


Fredy Quizhpe, Fishkill, NY, appellant pro se.
David M. Hoovler, Goshen, NY (Robert H. Middlemiss of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated July 26, 2017 (People v Quizhpe, 152 AD3d 799), affirming a judgment of the County Court, Orange County, rendered May 19, 2015.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
BALKIN, J.P., ROMAN, COHEN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court